
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


February 6th, 2004

Mr. Kevin Boyce
36 Cameo Street
Oakville (Ontario)

Dear Kevin:

        This letter confirms our offer of employment for you to join Molson Inc.
in the position of President Molson Canada and Chief Operating Officer of
Molson Inc. This letter outlines the financial aspects of the position.

1.     Position

        Your position will be President Molson Canada and Chief Operating
Officer of Molson Inc. (the "Company"). You will report directly to the Chief
Executive Officer of the Company and have responsibility for the Marketing,
Sales, Operations, Distribution and related support functions activities in
Canada.

2.     Effective Date and Place of Employment

        The effective date of your employment will be no later than April 12th,
2004 or such earlier date as may be arranged and you will be based in the
Company's offices in Toronto as mutually agreed.

3.     Ability to Perform Duties

        You hereby represent and warrant that you are bound by no covenant or
agreement, nor do you have obligations at law, which would prevent you from
carrying your duties and responsibilities under this agreement. You agree that
if this representation and warranty should be untrue, the Company has just cause
for the termination of your employment without notice and without any
compensation or damages in lieu of notice.

4.     Salary

        Your salary will be $650,000 per annum, payable bi-monthly in arrears.
Your salary will be reviewed next in June 2005.

5.     Annual Bonus

        You will be eligible for an annual bonus, commencing April 1st, 2004 and
ending March 31st, 2005. The amount of the bonus will be based upon the
achievement of annual business and individual plan targets during the fiscal
year. Your annual target bonus will be at 70% of base salary pursuant to the
Company's EVA compensation plan. Of this, 75% would be determined with reference
to Company's performance and 25% with reference to personal performance. The
Company reserves the right to amend and / or alter the annual incentive program
as required by the business.

6.     Initial Grant of Stock Options

        You will receive, following Board approval and as soon as practical
after your acceptance of this letter, a one-time grant of 225,000 options of
Molson Class "A" shares. These options will vest at the rate of 331/3% a year,
commencing on the third anniversary after the grant date and will expire at the
end of 10 years following the grant date.

7.     Signing Bonus

        During your first week of employment, you will be provided with a
signing bonus of $200,000 (less appropriate deductions). Should you voluntarily
leave the employment of Molson within one year from

--------------------------------------------------------------------------------



your start date, then you will owe Molson the after-tax sum of your signing
bonus, payable within two weeks of your last day. The after-tax proceeds of this
signing bonus will be utilized to purchase shares of Molson Inc. and partially
offset the share ownership guideline described below.

        Secondly, after giving your resignation, in the event that your employer
withholds your stock options vesting March 21, 22 and 25, 2004, we will provide
you with a signing bonus equivalent to $120,000 US (less appropriate deductions)
to offset this cancellation. The voluntary clause in the preceding paragraph
also applies to this payment.

8.     Annual Stock Option Grant

        You will be eligible to participate in this plan which annually grants
options on the Company Class "A" shares, usually in May of each year. You will
be eligible for your first such grant under this plan in May 2005.

9.     MESOP

        In addition, you will be eligible to participate in the Molson Employee
Share Ownership Plan (MESOP). Under this plan, you can contribute a percentage
of your base salary and Molson will match one-third of the first 4% of base
salary which you contribute (the maximum Molson contribution is 11/3% of base
salary).

10.   Share Ownership

        The purpose of the SOG (Share Ownership Guidelines) Plan is to align the
interests of Molson's senior executive team with the interest of shareholders
through significant share ownership levels. As an Executive Vice President, you
will be required to own a minimum of two times salary in Molson shares by the
end of four years from your date of hire. To facilitate the purchase of shares,
you will be offered a company-provided loan up to a maximum amount equal to the
ownership level. You will be given three months to access this loan starting on
your date of hire. Loans have a ten-year term, with the interest rate equal to
the dividends paid on the shares. Principal repayments will be in five equal
annual installments beginning on the sixth anniversary of the loan.

11.   Pension

        You will participate in the Company defined contribution pension plan.
The current Company contribution is 5.5% of base salary up to Canada Customs and
Revenue Agency (CCRA) limit. Contributions in excess of the limit are made to a
"notional account", with resulting pension payments made through payroll. The
Company also pays all investment and administration fees associated with the
plan.

        As an Executive of Molson Inc., you are entitled to a total pension
promise from our Supplementary Executive Retirement Plan (SERP). This SERP
provides for an annual pension, payable at age 65, equal to 2% of your best
three year average earnings for each year of service. The total SERP promise
will be offset by your entitlement from the defined contribution pension plan.
If you leave Molson prior to completing two years of service, you are not
eligible for this SERP. For SERP calculations, earnings are defined as base
salary plus the lesser of target or paid EVA bonus.

12.   Termination

        In the event of your involuntary termination by the Company, other than
for just cause, disability or your voluntary early retirement or retirement at
age 65 or your death, you (or your estate in the event of your death after such
termination) will receive a severance payment, inclusive of all statutory
payments and benefits, in the form of a continuation of your base salary,
benefits and pension accrual

2

--------------------------------------------------------------------------------




equal to 24 months (the "Severance Period"). Specifically, your base salary will
be continued for the Severance Period. You (or your estate) will not be entitled
to any compensation on account of lost annual bonus payments for the Severance
Period, but shall remain entitled to bonus payments prorated for any part
service up to the date of commencement of the severance period. In addition, all
your existing insured benefits (excluding short and long term disability) and
perquisites will be continued during the Severance Period or until you find new
employment or self-employment which ever occurs first. You will also continue to
accrue pension service during the Severance Period or until you find new
employment or self-employment which ever occurs first.

13.   Insured Benefits and Perquisites

        You will be eligible to participate in the insured benefit and
perquisite package applicable to executives at your level. The package currently
allows you to participate in the Company's comprehensive flexible insured
benefit program, which includes dental, health, short-term disability and
accident insurance. In addition, you will receive a number of Executive Insured
Benefit programs, key highlights of which are as follows:

        Post Retirement Life Insurance:    In accordance with the following
schedule:

If you retire at age 61 or later

Age 61   21/2 times your base annual salary at retirement Age 62   2 times your
base annual salary at retirement Age 63   11/2 times your base annual salary at
retirement Age 64 to 69   1 times your base annual salary at retirement After
you reach age 70   $25,000 lifetime benefit

        Life Insurance:    Life Insurance coverage is equal to three (3) times
your annual base salary during the currency of employment.

        Executive Long Term Disability:    This tax free benefit is equal to 60%
of the first C$100,000 and 50% of the balance of your annual base salary in
effect immediately prior to becoming disabled, up to a maximum benefit of
C$30,000 per month. Benefits in payment are increased annually by 50% of any
increase in the Consumer Price Index to a maximum of 5% per annum.

        Company Provided Car:    You will be provided with a leased car with an
acquisition value of up to $60,000. All operating costs of this vehicle will be
paid by the Company, including insurance, maintenance, gas and oil.

        Club Memberships:    The Company will pay initiation fees (up to a
maximum of 15% of your base salary) and annual and other membership dues (up to
a maximum of $5,000 per year) in connection with membership in one private club
in Toronto and other clubs as agreed by the CEO.

        Financial Counseling and Tax Return Preparation:    You will be eligible
to participate in our financial counseling service provided by T. E. Financial
Consultants Ltd. This program includes tax return preparation and financial
planning.

        Vacation Entitlement:    You are entitled to 4 week's vacation per year,
which will be administered in accordance with the Company's vacation policy.

        Annual Medical:    You and your spouse will be eligible for a full
annual medical and fitness assessment on a voluntary basis with Medisys Inc.

        Relocation Benefits:    The Company will cover any out-of-pocket
expenses related to moving personal goods from New York to Toronto.

3

--------------------------------------------------------------------------------




14.   Non-Solicitation of Employees

        You agree that you will not, without the prior written consent of the
Company, while employed by the Company or at any time on or before twelve
(12) months following your departure from the Company, either individually or in
partnership or jointly or in conjunction with any person as principal, agent,
employee, shareholder (other than holding of shares listed on a Canadian or
United States stock exchange that does not exceed 5% of the outstanding shares
so listed) or in any other manner whatsoever and either on your own behalf or on
behalf of any person competing or endeavoring to compete with the company,
directly or indirectly solicit for employment, or seek to retain the services
of, any person who is an employee of the Company, as of the date of your
departure or who was an employee of the Company, during the three month period
prior to your departure.

        You confirm that all restrictions in the above paragraph are reasonable
and valid and you hereby waive all defenses to the strict enforcement thereof by
the Company.

15.   Non-Compete

        You will not, without the prior written consent of the Company, while
employed by the Company or at any time on or before twenty-four (24) months
following your departure from the Company, either individually or in partnership
or jointly or in conjunction with any person as principal, agent, employee,
shareholder (other than holding of shares listed on a Canadian or United States
stock exchange that does not exceed 5% of the outstanding shares so listed) or
in any other manner whatsoever, carry on or be engaged in or advise, lend money
to, guarantee the debts or obligations of or permit your name or any part
thereof to be used or employed by any person engaged in, directly or indirectly,
or concerned with or interested in the manufacturing, marketing sale or
distribution of malt based beverages in North or South America including
(without limitation) Interbrew Including Labatt, Moosehead, Anheuser-Busch,
Miller Brewing Company, i.e. SAB, Coors Brewing Company, Ambev or Grupo Modelo,
except that this restriction shall apply only to the extent that the work which
you are performing relates to or impacts brewing activities in North or South
America.

        You confirm that all restrictions in the above paragraph are reasonable
and valid and you hereby waive all defenses to the strict enforcement thereof by
the Company.

16.   Medical Status

        Our agreement is subject to your confirming to us by providing the
results of a medical examination conducted within the last six months, or a
medical examination conducted on your behalf, that nothing in your medical
status will prevent you from carrying out your obligations hereunder.

17.   References

        Our agreement is also subject to our obtaining satisfactory references.

18.   Severability

        If any provision of this agreement is determined to be invalid or
unenforceable in whole or in part, such invalidity or unenforceability will
attach only to such provision or part thereof and the remaining parts of such
provision and all other provisions of this agreement will continue in full force
and effect.

        In the event of any change in future circumstances, the undertakings in
this letter may be modified or amended, but only with the written prior consent
of you and the Company.

4

--------------------------------------------------------------------------------




19.   Governing Law

        This agreement will be governed by and construed in accordance with
applicable provincial and federal laws.

        If you are in agreement with the conditions of employment as outlined in
this letter, I would ask that you sign below and ensure that I am in receipt of
this letter no later than February 9th, 2004.

        Kevin, we are pleased about the prospect of you joining us as President
Molson Canada and Chief Operating Officer of Molson Inc. and are confident that
you will make a significant contribution to our organization. I look forward to
working with you.

Yours truly,

Signed / Daniel J. O'Neill
President and Chief Executive Officer

        I confirm that the above arrangements are in accordance with my
understanding and are entirely acceptable to me. I agree to keep the terms of
this employment arrangement confidential.

Signed / Kevin T. Boyce                        Date / Feb 8, 2004

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2

